Citation Nr: 1519519	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1980 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision as to the low back and the ankle disabilities, a March 2012 rating decision as to the knees, and a September 2014 rating decision as to the TDIU claim.  All of these rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The low back and ankle disabilities have been previously remanded by the Board in January 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 App. 268, 271 (1998).  The development required by the January 2015 remand has not been performed.  Therefore, the issues of entitlement to service connection for a low back disability, a right ankle disability, and a left ankle disability must be remanded.  

As to the claims of service connection for a left knee disability and a right knee disability, the November 2011 examination opinion is inadequate.  The examiner did not consider the Veteran's assertion that his in-service parachute jumping caused his knee disabilities, the Veteran's hearing testimony of experiencing sore knees after a 1982 parachute jump, or the Veteran's statement in the November 2011 examination that he has experienced knee pain since 1984.  Upon remand, a supplemental opinion should be obtained that addresses these statements.  

The November 2011 examiner also noted that the Veteran reported receiving private treatment for his knees by a private physician in 2002 and 2003, but did not find these records in the claims file.  Upon remand, the AOJ should also ask that the Veteran identify this private physician and attempt to obtain these treatment records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

As the Veteran's TDIU claim is dependent upon his service-connected disabilities, the TDIU claim is intertwined with the claims of service connection for ankle disabilities, a low back disability, and knee disabilities.  All issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the private physician who treated him for his knee disabilities in 2002-2003, as referenced in the November 2011 VA examination, and the Fayetteville, North Carolina treatment provider from whom he received treatment for his ankles in 1985-1986, as referenced in his hearing testimony.  After obtaining the appropriate authorization, request treatment records related to the Veteran from any physician or treatment provider identified.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Thereafter, forward the claims file to an appropriate medical professional who has not opined on these matters before, and ask for a supplemental opinion that addresses the following:

(a) whether it is at least as likely as not that the Veteran's low back disability is caused by or related to the Veteran's military service.  The clinician is asked to specifically consider the Veteran's hearing testimony that after a parachute jump in 1982 he experienced back pain such that he could not stand up the next day, the notation of low back pain on the September 1984 examination, and the Veteran's multiple lay statements that he has experienced back pain since service.  The writer should also consider the June 1993 treatment records indicating that the Veteran experienced a post-service accident while rappelling.  

(b) whether it is at least as likely as not that right and/or left ankle disability is caused by or related to the Veteran's military service.  The clinician is asked to specifically consider the notations indicating that the Veteran sought treatment for his ankles in service, including the October 1977 injury to the left ankle while playing football, the November 1977 injury of the right ankle while playing football, the December 1977 injury to the right ankle while playing football, the August 1978 injury of the left ankle when falling into a hole, and the April 1979 injury of the left ankle while playing tennis.  The clinician must also address the Veteran's assertion that he experienced ankle pain after a 1982 parachute jump from aircraft, and his lay testimony that he has experienced ankle symptoms since service, including swelling, bruising, stiffness, tingling, numbness, and a tendency for the ankles to roll.  The clinician should also consider the June 1993 treatment records indicating that the Veteran experienced a post-service accident while rappelling.  

(c) whether it is at least as likely as not that the Veteran's right and/or left knee disability is caused by or related to the Veteran's military service.  The clinician is to specifically consider the notations indicated a left knee injury after a motorcycle accident in March 1976, a right knee abrasion in May 1979, and a left knee contusion with soreness in October 1978, as well as the Veteran's assertions that he experienced sore knees after a 1982 parachute jump from an aircraft, that he performed repeated parachute jumps in service, and that he has experienced knee symptoms since service.  The clinician should also consider the June 1993 treatment records indicating that the Veteran experienced a post-service accident while rappelling.  

A full and complete rationale must be provided for each opinion advanced.  The opinions must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

If the clinician determines that the requested opinions cannot be rendered without additional clinical examination, then a new examination should be scheduled.   

3.  After completing all of the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them an opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




